Title: To George Washington from John H. Purviance, 1 August 1789
From: Purviance, John H.
To: Washington, George

 

Sir!
Baltimore 1 August 1789.

Actuated by an earnest desire to provide for a Family which now looks to me as almost their only support, and encouraged by the good Wishes of many of my Fellow-Citizens, I have ventured to prefer the present address to your Excellency for the purpose of solliciting an Office in the appointments shortly to be made in the Customs under the General Government.
In the application which my Uncle, Mr Robert Purviance, had the Honour to make to your Excellency sometime past, he, with himself, recommended me to your protection, and I have reposed with entire confidence in your Excellency’s benign dispositions; but conceiving it might be proper for me to point out the particular object of my application, I have now taken the Liberty humbly to request of your Excellency the appointment to the Surveyor’s place on the Customs at this port, provided a more deserving Subject has not already met your Excellency’s choice for that Office.
Doctor James McHenry, the good friend of myself and family, having done me the Honour to make mention of me to your Excellency both in his personal conferences and correspondence, permit me, Sir, to refer you to his communications on my Subject. I beg leave to commend myself to your Excellency’s gracious favour, and have the Honour to be, With sentiments of the most profound Duty and respect, Your Excellency’s, Most obedient and humble Servant

John H. Purviance

